In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 04-1396
PATRICK J. MUNRO and CLAUDETTE MUNRO,
                                        Plaintiffs-Appellants,
                              v.

GOLDEN RULE INSURANCE COMPANY,
                                         Defendant-Appellee.

                        ____________
           Appeal from the United States District Court
               for the Eastern District of Wisconsin.
      No. 02 C 420—Patricia J. Gorence, Magistrate Judge.
                        ____________
  ARGUED NOVEMBER 8, 2004—DECIDED DECEMBER 27, 2004
                        ____________




  Before BAUER, EASTERBROOK and KANNE, Circuit Judges.
  BAUER, Circuit Judge. At all times relevant to this action,
Plaintiffs-Appellants Patrick and Claudette Munro were
covered by a health insurance policy issued by Defendant-
Appellee Golden Rule Insurance Company. From March 1999
through March 2002, Claudette Munro incurred medical
bills in connection with a series of hospital visits. Golden
Rule paid $289,650.91 of these bills but contested inpatient
expenses totaling $3,885.01, arguing that they were not
covered under the terms of the policy. The Munros filed an
2                                               No. 04-1396

action against Golden Rule in the Milwaukee County Circuit
Court to compel payment, alleging bad-faith breach of
contract. Golden Rule removed the case to federal court, cit-
ing diversity of citizenship. While the case was pending,
Golden Rule resolved the billing dispute and paid the out-
standing charges of $3,885.01. The Munros responded by
dismissing their breach of contract claim, but they continued
to press their claim of bad faith. The district court granted
summary judgment in favor of Golden Rule, and the Munros
now appeal.
  Diversity jurisdiction requires that the amount in con-
troversy be greater than $75,000. 28 U.S.C. § 1332. We look
to state law to determine whether this statutory threshold
has been met. Horton v. Liberty Mut. Ins. Co., 367 U.S. 348,
352-53 (1961). Both parties note that the Munros sought
$3,885.01 in their complaint. In addition, both parties agree
that, under Wisconsin law, an insured who is successful in
a bad-faith action can recover attorney fees as compensa-
tory damages. De Chant v. Monarch Life Ins. Co., 200
Wis. 2d 559, 577, 547 N.W.2d 592 (1996). Although the
Munros did not include in their complaint a figure for
attorney fees, it was certified in their supplemental brief
that $3,330.00 in fees had accrued by that point. These two
figures add up to $7,215.01. Both parties rely then on a
substantial award of punitive damages to put them over the
jurisdictional hump.
  We are unconvinced that the amount in controversy ex-
ceeds $75,000. Even if we were to accept as accurate the
parties’ total compensatory damages figure of $7,215.01, the
punitive damages award would need to be more than ten
times that amount to meet the statutory threshold. The
Supreme Court, however, has set constitutional limits on
the punitive damages multiplier in simple economic-loss
cases, such as nonpayment of insurance. State Farm Mut.
Auto Ins. Co. v. Campbell, 538 U.S. 408, 410 (2003) (noting,
“few awards exceeding a single-digit ratio between punitive
No. 04-1396                                                 3

and compensatory damages, to a significant degree, will
satisfy due process”). Neither party addresses this presump-
tion against punitive damages that are a double-digit multi-
ple of the compensatory injury. Golden Rule cites instead
Mathias v. Accor Lodging, Inc., 347 F.3d 672 (7th Cir. 2003),
for the proposition that an award of punitive damages can
exceed a single-digit multiplier of actual losses. But Golden
Rule misinterprets that decision. Mathias holds that puni-
tive damages may be a large multiple of any one victim’s
loss when a defendant’s acts inflict small losses on hundreds
of people. Mathias, 347 F.3d at 676-77. Here, there was no
widespread injury.
  In fact, there does not appear even to have been individ-
ual injury. Since the Munros never paid the contested bill,
their actual damages were not $3,885.01, but zero. Neither
side cites a decision for the proposition that Wisconsin state
law authorizes punitive damages when the insurer delays
in payment and the insured suffers no loss. Even when
attorney fees are taken into account, the Munros are
$71,670.00 short of the threshold for federal jurisdiction. To
find that subject matter jurisdiction exists would render
meaningless the amount-in-controversy rule. Therefore, the
judgment of the district court is VACATED, and we REMAND
with instructions to dismiss for lack of subject matter
jurisdiction.

A true Copy:
       Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit



                   USCA-02-C-0072—12-27-04